Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed May 25, 2021. Applicant’s response to the restriction/election requirement of January 25, 2021 has been entered. Claims 1-27 have been canceled; and claims 28-47 have been newly added. Claims 28-47 are pending in the application. 
Priority
Applicant’s claim for the benefit of prior-filed WIPO International Application No. PCT/IB2018/053307, filed May 11, 2018 under 35 U.S.C. 365(c), which claims the benefit of prior-filed U.S. Provisional Patent Application No. 62/505,873, filed May 13, 2017 under 119(e), is acknowledged. 
Election/Restrictions
Applicant’s election of Group I, claims 28-42, is acknowledged. Applicant’s elections of i) “CBD” as the species of cannabinoid active, ii) “vitamin E TPGS”*** as the species of emulsifying solubilizer, iii) “menthol” as the species of permeation enhancer, iv) “carbomer” as the species of mucoadhesive polymer, v) “extraction with a non-polar solvent” as the species of means of extracting the cannabinoid active, and vi) “solubilizer” as the species of further requisite constituent are all also acknowledged. The Examiner has determined that claims 28-33, 36, 38-40, and 42 read on the elected subject matter. 
Applicant’s election of “vitamin E” is non-compliant. Applicant was required to elect a single disclosed species of emulsifying solubilizer. Since the claims recite “vitamin E TPGS”, the presumption being made is that Applicant intended to elect “vitamin E TPGS”. Therefore, in the interest of furthering compact prosecution, the elections are being accepted as complete, with the understanding that “vitamin E TPGS” is the elected species of emulsifying solubilizer, in lieu of sending a Notice of Non-compliance which could delay prosecution. 
Accordingly, claims 34, 35, 37, 41, and 43-47 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Election was made without traverse in the reply filed on May 25, 2021. Claims 28-33, 36, 38-40, and 42 are currently under examination. 
Abstract
The abstract of the disclosure is objected to for the following reasons:
1. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention is directed to a composition, the abstract should recite the key requisite ingredients. 
2. Mucoadhesive cannabinoid compositions in the form of a tablet or film are generally not new to the art. At the very least, it would appear that the abstract should recite the key requisite ingredients of the composition, including the 1-50 mg menthol. 
not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art (e.g. “novel”, “improved”). The majority of the abstract is nothing more than a comparison with a selected prior art composition and should be deleted and rewritten into proper form. 
Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to for the following reasons:
1. Figure 2 is not a proper comparative line graph. Figure 2 lacks a proper label for the parameter being depicted and the units on the y-axis, and also lacks a proper label for the parameter being depicted and the units on the x-axis. Moreover, the two plots shown completely lack data points, and the data points for each respective plot, once shown, should be distinguished by a unique shape (e.g. dark circles for one and dark diamonds for the other). Finally, the data points, once shown, should properly also include error bars, indicating a proper statistical analysis was competed.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
Claims 28, 30, 31, 33, 36, and 39 are objected to because of the following:
1. Claim 28 should have a semicolon rather than a comma between “mucoadhesive polymer” and “wherein”, and a comma followed by “and” instead of a semicolon between “film” and “further”. The expression “in the form of tablet or film” should properly be stated as “in the form of a tablet or a film”. 
2. Claims 30 and 31, which depend from claim 28, make reference to “said emulsifying permeation enhancing solubilizer” and “said emulsifying enhancing solubilizer”, respectively. Claim 28 recites “an emulsifying and penetration enhancing solubilizer”, which expression is not properly reproduced in dependent claims 30 and 31. Applicant is advised to employ consistent terminology when referring to the same requisite constituent element. 
3. Claim 30 contains the expression “fatty acids derivatives” which is in improper English grammatical format.
4. Claim 33 contains the element “cellulose based polymers”, which should properly be written as “cellulose-based polymers”. 
5. In claim 36, the phrase carbon dioxide should not be capitalized. 

Appropriate correction is required.
Double Patenting Objection
Claim 40 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 31. The specification effectively defines the element “a solubilizer which is also a cannabinoid active ingredient stabilizer, enhancer, and anti-oxidant” as one and the same as “vitamin E TPGS”. Hence, claims 40 and 31 are thus effectively two ways of expressing the same limitation. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-33, 36, 38-40, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is indefinite for the following reasons:
1. Claim 28 limits the amount of the cannabinoid to “a therapeutically effective dose” but the claim does not define the “therapeutically effective dose” and does not even disclose what in fact is necessarily being treated and thus what the dose must necessarily be effective against. Hence, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of “therapeutically effective dose”.
2. Claim 28 stipulates in a wherein clause that “said composition is administered sublingually in the form of tablet or film”. While this statement of intended use makes it clear that the composition is “administered sublingually” in the form of a tablet or a film, this is very different from specifying that “said composition is in the form of a tablet or film”. Hence, one of ordinary skill in the art cannot definitively ascertain whether the claimed composition itself is necessarily limited to being in the form of a tablet or film, or rather is merely limited to this form only if and when administered sublingually. 
Claim 29 is indefinite for the following reasons:
1. Claim 29 recites the acronyms “THC” and “CBD” which are not defined by the claim. Claims must stand alone to define the invention and should not rely on the specification or the drawings to give them meaning. Hence, the requisite compounds should be defined by their formal chemical name or structure, and then afterwards may be assigned the corresponding acronyms. 
THC and CBD in a ratio of 5:95”. One of ordinary skill in the art cannot definitively ascertain whether the claim is limited to a THC:CBD ratio of 5:95, a CBD:THC ratio of 5:95, or a combination of both, i.e. THC:CBD ratio of 5:95 to 95:5. 
Claim 30 is indefinite for the following reasons:
1. Claim 30, which depends from claim 28, makes reference to “said emulsifying permeation enhancing solubilizer”. Claim 28, however, recites an “emulsifying and penetration enhancing solubilizer”. Hence, there is insufficient antecedent basis for this limitation in the claim, i.e. penetration and permeation are not necessarily one and the same. 
2. Claim 30 recites the acronym “TPGS”, which is not defined by the claim. Claims must stand alone to define the invention and should not rely on the specification or the drawings to give them meaning. Hence, the requisite compound should be defined by the formal chemical name or structure, and then afterwards may be assigned the corresponding acronym.
3. The expression “at least one of Vitamin E TPGS and similar amphiphilic materials with enhancing characteristics like fatty acids derivatives” is incomprehensible as to the metes and bounds of the requisite compound. At the very least, Applicant is advised to delete the phrase “and similar amphiphilic materials with enhancing characteristics like”. It is entirely unclear whether “fatty acids derivatives” is itself intended to be one of the enumerated elements or rather was merely modifying the description of the “similar materials” which may or may not necessarily be included.

5. The element “short chain glycerides and derivatives thereof” is indefinite. The term “short” is arbitrary, relative and subjective, and one of ordinary skill in the art cannot definitively ascertain how short is short and thus how long is “non-short”, and whether derivatives of short chain glycerides can include “non-short” chain glycerides. 
Claim 31 is indefinite for the following reasons:
1. Claim 31, which depends from claim 28, makes reference to “said emulsifying enhancing solubilizer”. Claim 28, however, recites an “emulsifying and penetration enhancing solubilizer”. Hence, there is insufficient antecedent basis for this limitation in the claim, i.e. enhancing emulsification is not necessarily the same as enhancing penetration. 
2. Claim 31 recites the acronym “TPGS”, which is not defined by the claim. Claims must stand alone to define the invention and should not rely on the specification or the drawings to give them meaning. Hence, the requisite compound should be defined by the formal chemical name or structure, and then afterwards may be assigned the corresponding acronym.
Claim 32 is indefinite for the following reasons:
1. Claim 32 is in improper Markush format, and thus one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. Applicant is advised that a proper Markush claim has the general format “selected from the group consisting of A, B, C, and D”, not “selected from the group consisting of A, B, C, D”. In this case, its unclear if the Markush group is even complete.

3. Claim 32 recites the acronym “TPGS”, which is not defined by the claim. Claims must stand alone to define the invention and should not rely on the specification or the drawings to give them meaning. Hence, the requisite compound should be defined by the formal chemical name or structure, and then afterwards may be assigned the corresponding acronym.
Claim 33 is indefinite for the following reasons:
1. Claim 33 recites the acronyms “HPMC” and “HPC”, which are not defined by the claim. Claims must stand alone to define the invention and should not rely on the specification or the drawings to give them meaning. Hence, the requisite compounds should be defined by their formal chemical name or structure, and then afterwards may be assigned the corresponding acronym.
2. Claim 33 recites a broad limitation, i.e. “cellulose-based polymers”, and at least one narrower limitation, e.g. “HPMC”, “HPC”, that falls within the broad limitation in the alternative in the same claim, which is indefinite. 
Claim 38 provides that the composition is “preferentially adherent to oral mucosa or buccal mucosa”, which is indefinite for the following reasons:
1. Preferences are nothing more than arbitrary and subjective criteria. One of ordinary skill in the art cannot definitively ascertain whether the composition is necessarily adherent to oral mucosa or buccal mucosa. 

3. Claim 38 recites a broad limitation, i.e. “oral mucosa”, and at least one narrower limitation, i.e. “buccal mucosa”, that falls within the broad limitation in the alternative in the same claim, which is indefinite. 
Claim 40, which depends from claim 28, stipulates that the composition contains “a solubilizer which is also a cannabinoid active ingredient stabilizer, enhancer and anti-oxidant”, which renders the claim indefinite for at least the following reasons:
1. Claim 28 already provides that the composition contains what is labeled a “solubilizer”, i.e. the “emulsifying and penetration enhancing solubilizer”. One of ordinary skill in the art thus cannot definitively ascertain whether the “solubilizer” of claim 40 is a separate and distinct element from the “solubilizer” in parent claim 28, or rather alternatively whether claim 40 intends to further limit the “solubilizer” of claim 28 to now require that it’s also a “cannabinoid stabilizer”, an “enhancer”, and an “anti-oxidant”. If the latter is true, one of ordinary skill in the art cannot definitively ascertain what in fact is necessarily being solubilized. 
2. Claim 28 already requires a “permeation enhancer”. Hence, one of ordinary skill in the art cannot definitively ascertain whether the “enhancer” effect introduced in 
3. Claim 40 is thus directed to a “solubilizer” that is also necessarily an “enhancer” but neither expressly defines nor provides adequate context to infer what is necessarily being solubilized in what medium and what is necessarily being enhanced. The requisite chemical elements, i.e. the metes and bounds of the actual compounds in the composition, are thus really nothing more than a black box at this point. However, Applicant is required under this statute to particularly point out and distinctly claimed the subject matter they regard as the invention. In this case, Applicant has merely laid out a set of cryptic requirements, i.e. a “solubilizer” that is also an “enhancer” etc., and left it to the reader to figure out the actual compounds required to complete the invention. 
Claims 29-33, 36, 38-40, and 42 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 32, which depends from claim 28, stipulates in a wherein clause that “said permeation enhancer is selected from the group consisting of” the recited elements, which includes menthol. Claim 32 thus effectively makes menthol an optional permeation enhancer, and the permeation enhancer is open to a broader list of alternatives. Claim 28, however, necessarily requires menthol, i.e. as the permeation enhancer. Therefore, claim 32 is broader in scope than claim 28 from which it depends. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-33, 36, 38-40, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Elsohly et al. (U.S. Patent Application Pub. No. 2006/0257463), in view of Purcell (U.S. Patent Application Pub. No. 2013/0337096).
Applicant Claims
Applicant’s elected subject matter is directed to a composition comprising 0.5-50 mg CBD, vitamin E TPGS, 1-50 mg menthol, 2-100 mg mucoadhesive polymer including carbomer, and a “solubilizer”; wherein the menthol is dissolved in oil or is in crystal form, and wherein the composition is in the form of a tablet or film. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Elsohly et al. disclose a composition for oral transmucosal delivery comprising e.g. a cannabinoid active (e.g. cannabidiol, i.e. CBD), vitamin E TPGS (a surfactant), menthol (i.e. as a permeation enhancer), mucoadhesive polymer including carbomer, 
Purcell discloses a composition for oral transmucosal delivery comprising e.g. a cannabinoid active, surfactant, 0.5-15 wt% menthol (i.e. as a permeation enhancer), mucoadhesive polymer, and a “solubilizer”; wherein the menthol is e.g. in crystal form, wherein the composition can be in the form of a tablet or film, and wherein the composition can be e.g. 35 mg or 2 g (abstract; paragraphs 0018-0021, 0024, 0036-0038, 0042, 0045, 0047, 0056, 0057, 0083, 0090, 0094, 0173, 0228, 0256, 0284).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Elsohly et al. do not explicitly disclose that the amounts of CBD, menthol, and mucoadhesive polymer including carbomer are 0.5-50 mg, 1-50 mg, and 2-100 mg, respectively. These deficiencies are cured by the teachings of Elsohly et al. and Purcell. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Elsohly et al. and Purcell, outlined supra, to devise Applicant’s presently claimed composition.
Elsohly et al. disclose a composition for oral transmucosal delivery of an effective amount of cannabinoid comprising e.g. a cannabinoid active (e.g. cannabidiol, i.e. CBD), vitamin E TPGS (a surfactant), menthol (i.e. as a permeation enhancer), mucoadhesive polymer including carbomer, and a “solubilizer”; wherein the composition is in the form of e.g. a film. Since Elsohly et al. disclose that the cannabinoid active is 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the application was filed, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed. 
Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.